Citation Nr: 0820990	
Decision Date: 06/26/08    Archive Date: 06/30/08

DOCKET NO.  07-23 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to accrued benefits based on claims for 
service connection for a low back disorder, migraine 
headaches, delirium episodes due to trauma, a lung disorder, 
circulatory disturbance with shock, and anxiety and 
depression.  



ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The veteran had active service from April 1965 to December 
1966.  He died in April 2003.  The appellant is his surviving 
spouse.   

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 2005 by the 
Department of Veterans Affairs (VA) Atlanta, Georgia, 
regional office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that additional development of evidence is 
required before resolution of the issues on appeal.  The 
Board's review of the claims file reveals that prior to his 
death the veteran reported that he is in receipt of 
disability benefits from the Social Security Administration.  
A letter from the Social Security Administration dated in 
November 2001 reflects that the veteran was considered to 
have been disabled beginning February 1, 2001.  That latter 
was received by the RO in June 2002.  

Significantly, however, the records from that agency have not 
been obtained.  VA has a statutory duty to assist a claimant 
in obtaining relevant records held by any Federal department 
or agency that the claimant adequately identifies and 
authorizes VA to obtain.  See 38 U.S.C. § 5103A(b), (c)(3); 
38 C.F.R. § 3.159(c).  The head of any Federal department or 
agency shall provide such information to the Secretary of VA 
as the Secretary may request for purposes of determining 
eligibility for or amount of benefits, or verifying other 
information with respect thereto.  See 38 U.S.C. § 5106.  

Where VA has actual notice of the existence of records held 
by SSA which appear relevant to a pending claim, VA has a 
duty to assist by requesting those records from SSA.  See 
Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).  This 
duty extends to obtaining a copy of the SSA decision awarding 
or denying benefits.  Id. at 371; Baker v. West, 11 Vet. App. 
163, 169 (1998); Hayes v. Brown, 9 Vet. App. 67, 73-74 
(1996).  While the decision by SSA on the claim for SSA 
benefits is not controlling with respect to VA's 
determination on a claim, see Collier v. Derwinski, 1 Vet. 
App. 413, 417 (1991), SSA's determination regarding the 
veteran's unemployability and the reasons for that 
determination are pertinent for VA purposes.  See Masors v. 
Derwinski, 2 Vet. App. 181, 187-188 (1992).

The duty to assist a claimant in obtaining records held by 
SSA is not limited to issues involving unemployability status 
or severity of service-connected disorders, but extends to 
claims for service connection.  In Quartuccio v. Principi, 16 
Vet. App. 183 (2002), the Board denied an application to 
reopen a claim for service connection for schizophrenia.  The 
Board acknowledged the existence of outstanding records held 
by SSA, but concluded that the records would be irrelevant, 
as the veteran was awarded SSA disability benefits years 
after service (suggesting that any records held by SSA would 
relate only to the severity of the psychiatric disorder).  
The Court held that VA was nevertheless required to request 
the records from SSA, as SSA's award of benefits was based on 
the same condition for which the veteran was now seeking 
service connection, and in light of the possibility that SSA 
records could contain relevant evidence, including medical 
opinions as to the etiology of the condition.  Quartuccio, 16 
Vet. App. at 187-88.  Therefore, a remand is required to 
obtain the veteran's Social Security Administration records 
for consideration in connection with the clam for service 
connection for the cause of his death.  



Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Social Security 
Administration the records pertinent to 
the veteran's claim for Social Security 
disability benefits which was granted in 
November 2001 as well as the medical 
records relied upon concerning that 
claim.  

2.  If any of the above requested 
records are shown to be at another 
storage facility, a request should be 
made to the appropriate storage 
facility.  All efforts to obtain the 
records should be fully documented, and 
the facilities must provide a negative 
response if records are not available.

3.  Then, after ensuring any other 
necessary development has been 
completed, readjudicate the appellant's 
claim for service connection for the 
cause of the veteran's death.  If 
action remains adverse to the 
appellant, provide the appellant and 
her representative (if any) with a 
supplemental statement of the case and 
allow an appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board.

The Board will defer action on the claim for accrued benefits 
pending completion of the requested development.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



